                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     GREENVILLE DIVISION




     UNITED STATES OF AMERICA

v.                                                           CRIMINAL NO. 4:19cr30-SA-JMV-1

     GEORGE JEFFERSON

                                    ORDER SUBSTITUTING COUNSEL

            The Federal Public Defender has moved for an order substituting counsel in the above-

     styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

     Defender contacted Victoria V. Washington September 4, 2019, who agreed to be appointed as

     counsel to represent this defendant in his cause to eliminate any possibility of a conflict of interest

     and Victoria V. Washington agreed to be substituted as counsel for the defendant.

            Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

            The Office of the Federal Public Defender is hereby released from the obligation of the

     representation of this defendant and any other responsibilities concerning the above-styled and

     numbered cause and that Victoria V. Washington is hereby substituted as counsel of record for

     the defendant in this cause.             ~

            IT IS SO ORDERED this the       ---t   day of September 2019.
